PER CURIAM.
This appeal challenges a final judgment in favor of the appellees, Naples-Nashville Partnership, a general partnership, Pasadena Resort Corporation, a Florida corporation, and Metro Development Corporation, a Georgia corporation. A review of the record indicates that the trial court properly directed a verdict for the appellees.
The parties, however, have agreed that since appellee, Naples-Nashville Partnership, was only obligated to pay attorney fees in the amount of $45,000, the court erred in awarding the amount of $50,000. We therefore remand with instructions to award attorney fees to Naples-Nashville Partnership in the amount of $45,000 and to amend the final judgment accordingly.
We affirm the final judgment in all other respects.
Affirmed in part, reversed in part, and remanded.
RYDER, C.J., and CAMPBELL and SCHOONOVER, JJ., concur.